EXHIBIT 10.1

 
RESTRICTED STOCK AWARD AGREEMENT UNDER THE
MPOWER HOLDING CORPORATION 2005 LONG-TERM INCENTIVE PLAN


THIS AWARD AGREEMENT (the “Award Agreement”), is made effective as of [date]
(the “Date of Grant”) between Mpower Holding Corporation, a Delaware corporation
(the “Company”), and [Name] (the “Participant”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the Mpower Holding Corporation
2005 Long-Term Incentive Plan (the “Plan”).
 
WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.  Grant of the Award.  Subject to the provisions of this Award Agreement and
the Plan, the Company hereby grants to the Participant, an aggregate of [# of
Shares Granted] shares of restricted stock (the “Restricted Stock”), subject to
adjustment as set forth in the Plan.


2.  Incorporation of Plan.  The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions. This Award Agreement and the Restricted Stock shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern.


3.  Vesting Schedule.  Unless previously vested or cancelled in accordance with
the provisions of the Plan or this Award Agreement, 25% of the Restricted Stock
shall vest and all restrictions shall lapse on each of the first, second, third
and fourth anniversaries of the Date of Grant.


4.  Termination of Employment.  In the event of the Participant’s termination of
employment with the Company for any reason, all unvested Restricted Stock will
be canceled and forfeited without consideration as of the date of such
termination.


5.  Acceleration.  The Company in its absolute discretion at any time may
accelerate the vesting of all or any portion of the shares of Restricted Stock
awarded pursuant to this Agreement.
 
6.       Transfer of Shares.  As soon as practicable after the Award Date, the
Company will record the Restricted Stock in book form with the Company’s stock
transfer agent subject to the terms and conditions set forth in the Plan and
this Award Agreement. As soon as practicable after the shares of Restricted
Stock shall have vested in the manner set forth in Paragraphs 3 or 5, the
Company will have the shares listed in street name with a brokerage company of
the Company’s choice, free of any restrictions imposed pursuant to this
Agreement. In no event shall the shares be so listed unless and until the shares
have vested and all other terms and conditions in this Agreement have been
satisfied. By accepting the Restricted Stock, the Employee irrevocably nominates
and appoints the Secretary of the Company as agent (the “Agent”) for purposes of
surrendering or transferring the Restricted Stock to the Company upon any
forfeiture or transfer required or authorized by this Agreement. This power is
intended as a power coupled with an interest and will survive the Employee’s
death. In addition, it is intended as a durable power and will survive the
Employee’s disability.
 
7.       Nontransferability of Restricted Stock. Unless the Company determines
otherwise on or after the Date of Grant, Restricted Stock shall not be
transferable other than by last will and testament or by the laws of descent and
distribution or pursuant to a domestic relations order, as the case may be;
provided, however, that the Company may, in its discretion and subject to such
terms and conditions as it shall specify, permit the transfer of Restricted
Stock for no consideration (i) to the Participant’s family member, (ii) to one
or more trusts established in whole or in part for the benefit of one or more of
such family members, (iii) to one or more entities which are beneficially owned
in whole or in part by one or more such family members or (iv) to any other
individual or entity permitted under law and the rules of the American Stock
Exchange or any other exchange that lists the Common Stock (collectively,
“Permitted Transferees”). Any Restricted Stock transferred to a Permitted
Transferee shall be further transferable only by last will and testament or the
laws of descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant.
 
8.   Rights as a Stockholder.  The Participant shall have, with respect to the
Restricted Stock, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the Restricted Stock and to receive any cash
dividends, subject to the restrictions set forth in the Plan and this Award
Agreement.
 
 
9.       Dividends and Distributions.  Any Common Stock or other securities of
the Company received by the Participant as a result of a distribution to holders
of Restricted Stock or as a dividend on the Restricted Stock shall be subject to
the same restrictions as such Restricted Stock, and all references to Restricted
Stock hereunder shall be deemed to include such Common Stock or other
securities.
 
10.      Legend on Certificates.  The Company may cause a legend or legends to
be put on certificates representing the Common Stock covered by the award of
Restricted Stock to make appropriate reference to such restrictions as the
Company may deem advisable under the Plan or as may be required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange that lists such Common Stock, and any applicable federal or state
laws.
 
11.      No Entitlements.


(a) No Right to Continued Employment.  This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, (ii) be construed
as guaranteeing the Participant’s employment by the Company or as giving the
Participant any right to continue in the employ of the Company during any period
(including without limitation the period between the Date Of Grant and the
applicable vesting date in accordance with Section 3) or (iii) be construed as
giving the Participant any right to be reemployed by the Company following any
termination of Employment.
 
(b) No Right to Future Awards.  This award of Restricted Stock and all other
equity-based awards, are discretionary. This award does not confer on the
Participant any right or entitlement to receive another award of Restricted
Stock or any other equity-based award at any time in the future or in respect of
any future period.
 
(c) No Effect On Future Employment Compensation.  The Company has made this
award of Restricted Stock to the Participant in its sole discretion. This award
does not confer on the Participant any right or entitlement to receive
compensation in any specific amount for any future fiscal year, and does not
diminish in any way the Company’s discretion to determine the amount, if any, of
the Participant’s compensation. In addition, this award of Restricted Stock is
not part of the Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights the Participant may
have, such as rights to pension or severance pay.
 
12.      Taxes and Withholding.  No later than the date as of which an amount
first becomes includable in the gross income of the Participant for applicable
income tax purposes with respect to the Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company regarding
payment of any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Company, in accordance with rules and procedures established by the Company,
the minimum required withholding obligations may be settled in Common Stock,
including Common Stock that is part of the award that gives rise to the
withholding requirement. The obligation of the Company under this Award
Agreement shall be conditional upon such payment or arrangements and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant (including with
respect to the Restricted Stock).
 
13.      Securities Laws.  In connection with the grant or vesting of the
Restricted Stock the Participant will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Award Agreement.
 
14.      Miscellaneous Provisions. 
 
(a) Notices.  Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
 
(b) Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.
 
(c) Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d) Entire Agreement.  This Award Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter hereof.
They supersede all other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof.
 
 
 
(e) Amendments.  The Board or the Company shall have the power to alter or amend
the terms of the Restricted Stock as set forth herein from time to time, in any
manner consistent with the provisions of Section 15 of the Plan, and any
alteration or amendment of the terms of the Restricted Stock by the Company
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Company shall give written notice to the Participant of any such
alteration or amendment as promptly as practicable after the adoption thereof.
The foregoing shall not restrict the ability of the Participant and the Company
by mutual consent to alter or amend the terms of the Restricted Stock in any
manner that is consistent with the Plan and approved by the Company.
 
(f) Successor.  Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.
 
(g) Choice of Law.  Except as to matters of federal law, this Award Agreement
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of New York (other than its conflict of
law rules).

 



14.  
 






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
MPOWER HOLDING CORPORATION




By: ___________________________________
Name: _________________________________
Title: __________________________________


Agreed and acknowledged as
of the date first above written:




_____________________
[Name]